IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 98-60240
                      _____________________



CARLOS NICANOR ESPINOLA-E,

                             Plaintiff - Appellant-Cross-Appellee,

                              versus

COAHOMA CHEMICAL COMPANY, INC.,
Individually and as Successor
in Interest to Coahoma Chemical
Company, Inc.; AMVAC CHEMICAL
CORPORATION; SHELL OIL COMPANY;
DOW CHEMICAL COMPANY; OCCIDENTAL
CHEMICAL CORPORATION, Individually
and as successor to Occidental
Chemical Company and Occidental
Chemical and Agricultural Products,
Inc., Hooker Chemical and Plastics,
Occidental Company of Texas and
Best Fertilizer Company; CHIQUITA
BRANDS INTERNATIONAL, INC.; CHIQUITA
BRANDS, INC.; DEL MONTE FRESH
PRODUCE, N.A.,

                                              Defendants-Appellees,

STANDARD FRUIT CO.; STANDARD FRUIT AND
STEAMSHIP; DOLE FOOD COMPANY; DOLE
FRESH FRUIT CO., INC.,
                         Defendants - Appellees-Cross-Appellants.

*****************************************************************
                      _____________________

                           No. 98-60454
                      _____________________


AMILCAR BELTETON-RIVERA,

                              Plaintiff - Appellant-Cross-Appellee,

                               versus

COAHOMA CHEMICAL COMPANY, INC., Individually
and as Successor-In-Interest to Coahoma
Chemical Company, Inc.; AMVAC CHEMICAL
CORPORATION; SHELL OIL COMPANY; DOW CHEMICAL
COMPANY; OCCIDENTAL CHEMICAL CORPORATION,
Individually and as Successor to Occidental
Chemical Company and Occidental Chemical and
Agricultural Products, Inc., Hooker Chemical
and Plastics, Occidental Chemical Company of
Texas and Best Fertilizer Company; STANDARD
FRUIT COMPANY; CHIQUITA BRANDS, INC.; DEL
MONTE FRESH PRODUCE, N.A.

                                               Defendants-Appellees,

STANDARD FRUIT AND STEAMSHIP; DOLE FOOD
COMPANY; DOLE FRESH FRUIT COMPANY, INC.;
CHIQUITA BRANDS INTERNATIONAL, INC.,

                           Defendants - Appellees-Cross-Appellants.

*****************************************************************




                      _____________________

                           No. 98-60467
                      _____________________




                                  2
EULOGIO GARZON-LARRESTHEGUI,

                               Plaintiff - Appellant-Cross-Appellee,

                                versus

COAHOMA CHEMICAL COMPANY, INC., Individually
and as Successor-In-Interest to Coahoma
Chemical Company, Incorporated; AMVAC CHEMICAL
CORPORATION; SHELL OIL COMPANY; DOW CHEMICAL
COMPANY; OCCIDENTAL CHEMICAL CORPORATION,
Individually and as successor to Occidental
Chemical Company and Occidental Chemical and
Agricultural Products, Inc., Hooker Chemical
and Plastics, Occidental Chemical Company of
Texas and Best Fertilizer Company; STANDARD
FRUIT COMPANY; CHIQUITA BRANDS, INC.; DEL MONTE
FRESH PRODUCE, North America,

                                               Defendants-Appellees,

STANDARD FRUIT AND STEAMSHIP; DOLE FOOD
COMPANY; DOLE FRESH FRUIT COMPANY;
CHIQUITA BRANDS INTERNATIONAL, INC.,

                         Defendants - Appellees-Cross-Appellants.

*****************************************************************




                      _____________________

                           No. 98-60510
                      _____________________


VALENTIN VALDEZ-C,

                               Plaintiff - Appellant-Cross-Appellee,




                                  3
                                versus

COAHOMA CHEMICAL COMPANY, INC., Individually
and as Successor-In-Interest to Coahoma
Chemical Company, Inc.; AMVAC CHEMICAL
CORPORATION; SHELL OIL COMPANY; THE DOW
CHEMICAL COMPANY; OCCIDENTAL CHEMICAL
CORPORATION, individually and as successor
to Occidental Chemical Company and Occidental
Chemical and Agricultural Products, Inc.,
Hooker Chemical and Plastics, Occidental
Chemical Company of Texas and Best Fertilizer
Company; STANDARD FRUIT COMPANY; DEL MONTE
FRESH PRODUCE, N.A.,

                                                 Defendants-Appellees,

STANDARD FRUIT AND STEAMSHIP; DOLE FOOD
COMPANY; DOLE FRESH FRUIT INTERNATIONAL;
CHIQUITA BRANDS INTERNATIONAL, INC.,

                            Defendants - Appellees-Cross-Appellants.

*****************************************************************




                         _____________________

                              No. 98-60646
                         _____________________


EDGAR ARROYO-GONZALEZ; ET AL.,

                                                           Plaintiffs,

EDGAR ARROYO-GONZALEZ,

                               Plaintiff - Appellant-Cross-Appellee,

                                versus




                                   4
COAHOMA CHEMICAL COMPANY, INC., Individually
and as Successor-In-Interest to Coahoma
Chemical Co., Inc.; AMVAC CHEMICAL CORPORATION;
SHELL OIL COMPANY; DOW CHEMICAL COMPANY;
OCCIDENTAL CHEMICAL CORPORATION, Individually
and as successor to Occidental Chemical Co. and
Occidental Chemical and Agricultural Products,
Inc., Hooker Chemical and Plastics, Occidental
Chemical Company of Texas and Best Fertilizer Co.;
STANDARD FRUIT CO.; CHIQUITA BRANDS, INC.;
CHIQUITA BRANDS INTERNATIONAL, INC.; DEL MONTE
FRESH PRODUCE, N.A.,

                                                Defendants-Appellees

STANDARD FRUIT AND STEAMSHIP COMPANY; DOLE
FOOD COMPANY, INC.; DOLE FRESH FRUIT COMPANY,

                         Defendants - Appellees-Cross-Appellants.




_________________________________________________________________

      Appeals from the United States District Court for the
             Southern District of Mississippi, Biloxi
            USDC Nos. 1:96-CV-360-RG, 1:96-CV-359-GR,
       1:96-CV-361-G-R, 1:96-CV-362-G-R, & 1:96-CV-358-BrR
_________________________________________________________________
                         January 19, 2001

Before JOLLY and DAVIS, Circuit Judges, and RESTANI, Judge.*

PER CURIAM:**




          *
         Judge, U.S. Court of International Trade, sitting by
designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.




                                5
      This appeal is the consolidation of five individual lawsuits

arising from the use of the pesticide dibromochloropropane (“DBCP”)

on banana plantations in Latin America.             The plaintiffs, citizens

of Ecuador, Panama, Guatemala and Costa Rica, and former banana

plantation employees, brought suit in Mississippi state court

against a variety of companies allegedly related to the plaintiffs’

exposure   to     DBCP,    including     former     DBCP      manufacturers      and

distributors, and banana producers.              The plaintiffs filed claims

for negligence, conspiracy, strict liability, intentional tort, and

breach of implied warranty.         The defendants removed the suits to

federal court based on diversity jurisdiction and federal question

jurisdiction, claiming the suits involved the federal common law of

foreign relations.        The district courts found jurisdiction on both

grounds, and dismissed the claims on the grounds of forum non

conveniens.

      The plaintiffs now appeal the failure to remand, arguing that

the district courts erred in finding subject matter jurisdiction

for   removal     based    on   either       diversity   or    federal     question

jurisdiction.      They also appeal the dismissal of Chiquita Brands

and Standard Fruit Company for lack of personal jurisdiction, and

the   dismissal     of    all   other    defendants      based    on     forum   non

conveniens.     Chiquita Brands International, Standard Fruit and

Steamship Company, Dole Food Company, and Dole Fresh Fruit Company




                                         6
cross-appeal on the district courts’ findings that they were

subject to personal jurisdiction in Mississippi.

      The   district    courts      erred     in    finding     federal          question

jurisdiction.     Federal jurisdiction based on the common law of

foreign relations is limited in scope; federal jurisdiction does

not attach to every suit that involves foreign nationals.                              See,

e.g., Marathon Oil Co. v. Rurgas, A.G., 115 F.3d 315, 320 (5th Cir.

1997) rev’d on other grounds, 526 U.S. 574 (1999);                           Aquafaith

Shipping, Ltd. v. Jarillas, 963 F.2d 806, 808 (5th Cir. 1992).

Although, as the defendants point out, the banana industry is an

important segment of the economy in all of the countries at issue

in these suits, these suits do not pose a threat to foreign

sovereignty.     None    of   the    countries       is    a   party       to,    or   has

protested,     these    particular          lawsuits.          Federal           question

jurisdiction does not exist here.

      Although there is no federal question jurisdiction, this suit

was   properly   removed      to    federal        court     based    on     diversity

jurisdiction. Because the plaintiffs are all foreign nationals and

the defendants are all citizens of a variety of different states,

diversity    jurisdiction     would    have        existed     if    the    suits      had

originally been filed in federal court.                 See     28 U.S.C. § 1332.

Removal is therefore appropriate under 28 U.S.C. § 1441.                         Although

defendants who are residents of the state where the action was




                                        7
filed cannot remove to federal court under § 1441(b), we agree with

the district court that the only Mississippi defendant, Coahoma

Chemical Company, was improperly served and fraudulently joined.

      Because a binding stipulation that a plaintiff will not accept

damages in excess of the jurisdictional amount defeats diversity

jurisdiction, however, we remand the Espinola-E suit, No. 98-6240,

to   the   district   court   for   a    determination   on   whether   the

stipulation that was filed with the complaint, claiming damages of

no more than $50,000, is binding.        If the district court finds that

Espinola-E executed a binding stipulation, we direct the court to

remand the case to the state courts.         If the district court does

not find a binding stipulation, we direct the court to dismiss the

case on the grounds of forum non conveniens.

      For the reasons given by the district court, we affirm the

findings and holdings on personal jurisdiction and the dismissal of

all claims for which there is jurisdiction on the grounds of forum

non conveniens.

      The judgment of the district court is AFFIRMED, except as to

Espinola-E, whose case is REMANDED to the district court for

further proceedings consistent with this opinion.

                                                  AFFIRMED and REMANDED.




                                     8